Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–4, 6–13, and 15–19 have been examined and rejected. 
Claims 5, 14, and 20 are objected to. 

Allowable Subject Matter
Claims 5, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3–4, 6–11, 13, 15–17, and 18–19 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (US 2021/0406106) in view of Yao et al. (US 2017/0109584).
Regarding claims 1, 11, and 16, Moss discloses:
A non-transitory computer readable medium having instructions operable to cause one or more processors to perform operations (Moss, ¶ [0171], “The Computer System 1101 may include a Processor 1110, Memory 1120, an Input/Output Interface (also referred to herein as I/O or I/O Interface) 1130, and a Main Bus 1140”) comprising: 
receiving, on a processing server, system log files (Moss, ¶ [0109], “Method 500 begins in block 502, in which log files for a detected anomaly are received by a host system performing method 500. In some instances, the host system may receive complete log files, whereas in some embodiments only error events in log files may be transmitted to the host system.”) from a customer- premises equipment, (Moss, ¶ [0165], “local computing devices used by cloud consumers, such as, for example, […] desktop computer 54B,”) the system log files containing events that are logged by an operating system of the customer-premises equipment; (Moss, ¶ [0118], “the specific customer (i.e., client) preferences, number of log events produced in an average minute, dataset type, and host-system specifications may all impact the particular classification algorithm that may perform with the highest efficiency and accuracy.”)
parsing, by the processing server, the events of the system log files to processes and mapping the processes to one or more components of the customer-premises equipment; (Moss, ¶ [0112], “The log classifier may then classify the inputted log event(s) based on the text therein. The log classifier may output, for each classified log event, a short classification of the event (e.g., “network security event,” “I/O write fail; network storage”).”)
predicting, by the processing server, (Moss, ¶ [0027], “automated log-analysis and problem-recognition systems typically rely on recognizing exact (or near exact) combinations of log events, they are best suited to software systems that produce a moderate set of predictable events. A moderate set of possible log events may enable a manual trainer or machine-learning system to develop a list of the exact log-event combinations that are associated with particular software-system problems.”) anomalies in one or more components of the customer-premises equipment (Moss, ¶ [0035], “by identifying potential anomalies (sometimes referred to herein as anomalous episodes) in a converged software stack based on time-series analysis of aggregated log files from multiple programs/sources. In some embodiments, this anomaly identification may occur on a set of logs that is aggregated from multiple different processes in converged software stack and normalized.”) with a second machine learning algorithm (Moss, ¶ [0026], “Automated training of a log-analysis may involve inputting a log file or multiple log files into a machine-learning system (e.g., a neural network) that is designed to estimate an overall system problem that may cause a particular combination of log events in that log file (or multiple log files) to occur. During training, an IT professional may confirm that the machine-learning system estimated correctly, or that the system should be retrained (by, for example, altering weights and biases of a neural network).”)
Moss does not explicitly teach “extracting, by the processing server, features from the mapped processes of the one or more components of the customer-premises equipment; classifying, by the processing server, the extracted features with a first machine learning algorithm; and predicting, by the processing server, anomalies in one or more components of the customer-premises equipment with a second machine learning algorithm using the classified features from the first machine learning algorithm.”
In a similar field of endeavor Yao teaches:
extracting, by the processing server, (Yao, ¶ [0050], “Classifier 410 can be considered a feature extractor.”) features from the mapped processes (Yao, ¶ [0066], “a feature map, where H and |.Math.|.sub.H are mapped feature space and a norm in the feature space, respectively.”) of the one or more components of the customer-premises equipment; (Yao, ¶ [0028], “Consumer device(s) 104 can include any type of computing device with one or multiple processor(s) 108”)
classifying, by the processing server, (Yao, ¶ [0050], “The spatial DCNNs 406 can include classifier 410 that identifies a predefined number of classes for each frame of an inputted segment.”) the extracted features with a first machine learning algorithm; (Yao, ¶ [0020], “a system uses a pair-wise deep ranking model that employs deep learning techniques to learn the relationship between highlight and non-highlight video segments. The results of the deep learning can be a trained neural network(s).”) and 
predicting, (Yao, ¶ [0050], “Process 400 illustrates a pairwise deep ranking model used for training spatial and temporal DCNN architectures for use in predicting video highlights for other client selected video streams. Processor 108 and/or 120 can use a pair of previously identified highlight and non-highlight spatial video segments as input for optimizing spatial DCNN architecture.”) using the classified features from the first machine learning algorithm. (Yao, ¶ [0050], “classifier 410 can identify 1000 classes or 1000 point dimensional feature vector for each frame sample of a video segment. Classifier 410 can identify less or more classes for an input. The number of classes may be dependent upon the number of input nodes of a neural network included in the DCNN. Classifier 410 can be considered a feature extractor. The input is video frame and the output is 1000 dimensional feature vector. Each element of the feature vector denotes the probability that the frame belongs to each class.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for parsing client logs to predict anomalies as taught by Moss with the system for using machine learning for extracting, classifying, and predicting relationships as taught by Yao, the motivation is “A pairwise deep ranking model can be employed to learn the relationship between previously identified highlight and non-highlight video segments. A neural network encapsulates this relationship.” as taught by reference (¶ [0005]).
Regarding, “predicting, by the processing server, anomalies in one or more components of the customer-premises equipment with a second machine learning algorithm using the classified features from the first machine learning algorithm.” this feature is taught by the combination of Moss and Yao as shown above. 

Regarding claims 3, 13, and 18, the combination of Moss and Yao teaches:
The non-transitory computer readable medium according to claim 16, further comprising: training the first machine learning algorithm to a first predetermined accuracy; and training the second machine learning algorithm to a second predetermined accuracy. (Moss, ¶ [0053], “This feedback may then be used to further train an anomaly classification and resolution system, improving the system's accuracy in the future.”, ¶ [0118], “the specific customer (i.e., client) preferences, number of log events produced in an average minute, dataset type, and host-system specifications may all impact the particular classification algorithm that may perform with the highest efficiency and accuracy. Thus, the integration of the anomaly classification algorithm may be modular such that multiple algorithms may be tested, and the most satisfactory algorithm adopted.”)

Regarding claims 4, and 19, the combination of Moss and Yao teaches:
The non-transitory computer readable medium according to claim 18, further comprising: separating, by the processing server, each of the features from the mapped processes into an error log entry or a normal log entry for the training of the first machine learning algorithm. (Moss, ¶ [0053], “an IT professional could note whether the anomaly was categorized correctly, whether the key log events were actually relevant to the issue affecting the software stack, and whether the provided resolution resources were useful in addressing the anomaly. This feedback may then be used to further train an anomaly classification and resolution system, improving the system's accuracy in the future.”)

Regarding claim 6, the combination of Moss and Yao teaches:
The method according to claim 1, wherein the customer-premises equipment is a set-top box. (Yao, ¶ 0025], “Server(s) 106 can represent, but are not limited to, […] set-top boxes, […], or any other sort of computing device.”)

Regarding claims 7, and 15, the combination of Moss and Yao teaches:
The method according to claim 1, further comprising: performing, by the processing server, the parsing of the events of the system log files to the processes and mapping the processes to one or more components of the customer-premises equipment with an algorithm for log parsing. (Moss, ¶ [0112], “The log classifier may then classify the inputted log event(s) based on the text therein. The log classifier may output, for each classified log event, a short classification of the event (e.g., “network security event,” “I/O write fail; network storage”).”)

Regarding claim 8, the combination of Moss and Yao teaches:
The method according to claim 1, wherein the first machine learning algorithm converts the system log files into a vector matrix using complete log messages rather than keywords. (Moss, ¶ [0144], “Such a machine-learning model is illustrated in FIG. 8. In FIG. 8, model 800 may be trained to classify a log event or anomaly. The inputs of model 800 are represented by feature vectors 802-1 through 802-k. These feature vectors may contain the contents of log files or log classifications. In some embodiments, feature vectors 802-1 through 802-k may be identical copies of each other. In some embodiments, more of instances of feature vectors 802 may be utilized. The number of feature vectors 802-1 through 802-k may correspond to the number of neurons in feature layer 804.”) 

Regarding claim 9, the combination of Moss and Yao teaches:
The method according to claim 1, wherein the processing server is a part of the customer-premises equipment. (Yao, ¶ [0025], “Server(s) 106 can represent, but are not limited to, desktop computers, server computers, web-server computers, personal computers, mobile computers, laptop computers, tablet computers, wearable computers, implanted computing devices, telecommunication devices, automotive computers, network enabled televisions, thin clients, terminals, personal data assistants (PDAs), game consoles, gaming devices, work stations, media players, personal video recorders (PVRs), set-top boxes, cameras, integrated components for inclusion in a computing device, appliances, or any other sort of computing device.”)

Regarding claim 10, the combination of Moss and Yao teaches:
The method according to claim 1, wherein the processing server is a part of a cable provider server. (Yao, ¶ [0026], “network(s) 102 can include public networks such as the Internet, private networks such as an institutional and/or personal intranet, or some combination of private and public networks. Network(s) 102 can also include any type of wired and/or wireless network, including but not limited to […] cable networks, […] or any combination thereof.”)

Claims 2, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (US 2021/0406106) in view of Yao et al. (US 2017/0109584), and further in view of Hwang et al. (2020/0196024).
Regarding claims 2, 12, and 17, the combination of Moss and Yao teaches:
The non-transitory computer readable medium according to claim 16, wherein the first machine learning algorithm is a support vector learning algorithm, (Moss, ¶ [0144], “Such a machine-learning model is illustrated in FIG. 8. In FIG. 8, model 800 may be trained to classify a log event or anomaly. The inputs of model 800 are represented by feature vectors 802-1 through 802-k. These feature vectors may contain the contents of log files or log classifications. In some embodiments, feature vectors 802-1 through 802-k may be identical copies of each other. In some embodiments, more of instances of feature vectors 802 may be utilized. The number of feature vectors 802-1 through 802-k may correspond to the number of neurons in feature layer 804.”) 
The combination does not explicitly teach “and the second machine learning algorithm is a recurrent neural network algorithm.”.
In a similar field of endeavor Hwang teaches:
and the second machine learning algorithm is a recurrent neural network algorithm. (Hwang, ¶ [0088], “the neural network 410 can include a recurrent neural network, which can have loops that allow information to be carried across nodes while reading in input.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for parsing client logs to predict anomalies as taught by Moss with the system for using machine learning for extracting, classifying, and predicting relationships as taught by Yao further with the explicit teaching of a recurrent neural network algorithm as taught by Hwang, the motivation is “the neural network 410 can represent any other neural or deep learning network, such as an autoencoder, a deep belief nets (DBNs), a recurrent neural networks (RNNs), etc.” as taught by Hwang (¶ [0097]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426